        Case 1:19-cv-03170-DLC Document 182 Filed 03/13/20 Page 1 of 1

                                                    MATTHEW L. SCHWARTZ
                                                    Tel.: (212) 303-3646
                                                    E-mail: mlschwartz@bsfllp.com
                                                    March 13, 2020
BY ECF

Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

       Re:    Kingstown Capital Mgmt., L.P., v. Radovan Vitek,
              No. 19 Civ. 3170 (DLC) (JLC)

Dear Judge Cote:

       We represent the plaintiffs in the above-referenced case.       Today, we are filing a
consolidated opposition to the following motions to dismiss:

      Defendant Jean-François Ott’s Motion to Dismiss [ECF Nos. 140-41];
      Defendant Lumir Safranek’s Motion to Dismiss [ECF Nos. 142, 145, 177];
      Defendant Jan Gerner’s Motion to Dismiss [ECF Nos. 143-44];
      Defendants Radovan Vitek, CPI Property Group S.A., Milada Mala, and Martin
       Němeček’s Motion to Dismiss [ECF Nos. 146-52];
      Defendants J&T Banka, a.s., J&T Finance Group, SE, and Postova Banka, a.s.’s Motion
       to Dismiss [ECF Nos. 153-57];
      Defendant Julius Strapek’s Motion to Dismiss [ECF Nos. 158-60];
      Defendant Pavel Španko’s Motion to Dismiss [ECF Nos. 161-63]; and
      Defendant Rothschild & Co.’s Motion to Dismiss [ECF Nos. 164-66].

Those defendants’ replies are due on April 10th. [ECF No. 175.] In addition, certain later-served
defendants are due to file their own motions to dismiss on April 3rd, with plaintiffs’ opposition
due on April 24th, and replies due by May 8th. [ECF No. 174.]

       Pursuant to Rule 3(F) of the Court’s Individual Practices in Civil Cases, the plaintiffs
hereby respectfully request oral argument with respect to those motions. Thank you for your
consideration of this request.

                                                    Respectfully,

                                                    /s/ Matthew L. Schwartz
                                                    Matthew L. Schwartz
                                                    BOIES SCHILLER FLEXNER LLP
                                                    55 Hudson Yards
                                                    New York, New York 10001
